      Case 3:20-cv-00075-MSB Document 20 Filed 05/15/20 PageID.1056 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANTONIA M.,                                          Case No.: 20cv75-MSB
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT MOTION FOR
13   v.                                                   VOLUNATRY REMAND AND
                                                          REMANDING ACTION TO THE SOCIAL
14   ANDREW SAUL,
                                                          SECURITY ADMINISTRATION FOR
15                                    Defendant.          FURTHER PROCEEDINGS
                                                          [ECF NO. 19]
16
17
18
19          On January 10, 2020, Plaintiff Antonia M. filed a civil Complaint against
20   Defendant Acting Commissioner of Social Security, Andrew Saul, seeking judicial review
21   of the denial of her application for social security disability and supplemental security
22   income benefits. (ECF No. 1.) The parties now jointly move to remand this action to the
23   Social Security Administration for further proceedings pursuant to sentence four of 42
24   U.S.C. § 405(g). (See ECF No. 19.) The parties contend that “[t]he purpose of the
25   remand is to offer Plaintiff a new decision.” (Id. at 1.)
26   ///
27   ///
28   ///
                                                      1
                                                                                        20cv75-MSB
      Case 3:20-cv-00075-MSB Document 20 Filed 05/15/20 PageID.1057 Page 2 of 2

1          Upon due consideration, the Court GRANTS the parties’ joint motion and
2    REMANDS this action to the Social Security Administration for further administrative
3    proceedings consistent with the terms set forth in the parties’ joint motion. Judgment is
4    entered in favor of Plaintiff and against Defendant, reversing the final decision of the
5    Commissioner. The Court DIRECTS the Clerk of Court to close the case.
6          IT IS SO ORDERED.
7    Dated: May 15, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                       20cv75-MSB
